UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-2186



In Re: DAVID HALL CRUM,

                Petitioner.


       On Petition for Writ of Mandamus.    (5:04-cv-00983)


                              No. 08-6387



DAVID HALL CRUM,

                Plaintiff - Appellant,

          v.


ATTORNEY GENERAL OF THE UNITED STATES; MICHAEL B. MUKASEY,
Attorney General; BUREAU OF PRISONS, The Director; HARLEY G.
LAPPIN,

                Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:04-cv-00983)


Submitted:   June 10, 2008                  Decided:   June 20, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
No. 07-2186 petition denied; No. 08-6387 affirmed by unpublished
per curiam opinion.


David Hall Crum, Petitioner/Appellant Pro Se.     Stephen Michael
Horn, Assistant United States Attorney, Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          These consolidated cases pertain to federal prisoner

David Hall Crum.     In No. 07-2186, Crum petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on

his Fed. R. Civ. P. 59(e) motion seeking reconsideration of the

order denying his consolidated 28 U.S.C. § 2241 (2000) petitions.

He requests an order from this court directing the district court

to act.   Our review of the docket sheet reveals that the district

court issued an order on February 29, 2008, denying Crum’s motion

for reconsideration. Accordingly, although we grant Crum leave to

proceed in forma pauperis, we deny as moot both the mandamus

petition and Crum’s motion to expedite.

          In No. 08-6387, Crum appeals the district court’s orders

adopting the magistrate judge’s recommendation and denying relief

on the § 2241 petitions and denying Crum’s Rule 59(e) motion.         We

have   reviewed    the   record   and     find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. Crum v. Attorney General of the United States, No. 5:04-cv-

00983 (S.D. W. Va. Mar. 13, 2007 & Feb. 29, 2008).       We deny as moot

Crum’s motions to expedite and for bail pending appeal.




                                  - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                      No. 07-2186 PETITION DENIED
                                             No. 08-6387 AFFIRMED




                              - 4 -